Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-8 are directed to a method of classifying emails using a machine learning model. 
Group II: Claims 9-20, are directed to a system and a method of classifying general digital communication/messages based specifically on use of expansion graphs.
The inventions are distinct each from the other because: Groups (I) and (II) are related as combination-subcombination where Group (I) is a combination of email labeling using a machine learning model while Group (II) is a subcombination of general message/communication labeling with specific use of expansion graphs. The combination-subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination Group (II) has separate utility such as classifying messages/communications other than email, using a specific expansion graph algorithm.   Also, combination Group (I) does not require the particulars of Group (II) as Group (I) can apply various types of machine learning  models that do not utilize expansion graphs in addition to Group (I) being specific to emails.  See MPEP § 806.05(d).
The examiner has required restriction between the combination-subcombination Groupings.  Where applicant elects a subcombination and claims thereto are subsequently found allowable, 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: The inventions require a different field of search.   The search for Group (II) requires an expansion graph, directional edge, message nodes, labeling module, confidence module, voting module and composite key module, etc. that can be applied to general messaging/communications.  On the other hand, the search for Group (I) would involve specific search the domain of email labeling with an open ended list of possible machine learning models based on features that don’t disclose PII, search for seed data, probability of first and second email-category label, etc.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to SAMI A AL‐DHAHERI whose telephone number is (571)272‐8170. The examiner can normally be reached on Mon‐Friday 8 am ‐ 5 pm.
Examiner interviews are available via telephone, in‐person, and video conferencing
‐based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
Supervisor, Kamran Afshar can be reached on (571)272‐7796. The fax phone number for the organization where this application or proceeding is assigned is 571‐273‐8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair‐y.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866‐217‐9197 (tollfree). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800‐786‐9199 (IN USA OR CANADA) or 571‐272‐1000.
/S.A.A./Examiner, Art Unit 2125                                                                                                                               

/ALAN CHEN/Primary Examiner, Art Unit 2125